In a proceeding pursuant to CPLR article 78, inter alia, to review respondent’s determination that petitioner’s son committed suicide, petitioner appeals from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered March 27, 1981, which dismissed the petition. Judgment affirmed, without costs or disbursements. A medical examiner’s determination that a decedent committed suicide is a quasi-judicial determination (see Gould v State of New York, 181 Misc 884; cf. County Law, § 674, subd 4) and, hence, is reviewable in a proceeding pursuant to CPLR article 78. In this case, the presumption that a decedent did not commit suicide (see Garrow v State of New York, 268 App Div 534, affd 294 NY 741) was overcome by the evidence in the record. Therefore, the determination of the medical examiner must be confirmed (see Matter of Mitchell v Helpern, 17 AD2d 922, affd 14 NY2d 817). Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.